Exhibit 10.1

EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT

This EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT (“At-Will Agreement”) dated as of
August 4, 2017, is by and between The ExOne Company, a Delaware corporation (the
“Company”), and JoEllen Lyons Dillon (the “Executive”).  Collectively, the
Employee and the Company are referred to herein as the “Parties.”

WHEREAS, the Company and the Executive have mutually agreed to terminate the
Executive’s current employment agreement, dated March 7, 2013, by mutual
amendment, and replace it with this At-Will Agreement, freely negotiated by the
Parties, wherein the Executive shall be employed as an at-will employee of the
Company, effective as provided herein;

WHEREAS, the Company desires to employ the Executive on an at-will basis and the
Executive agrees to such at-will employment with the Company as the Executive
Vice President – Strategic Development and Capital Markets, Chief Legal Officer
and Corporate Secretary of the Company as more fully articulated herein; and

WHEREAS, the Executive is willing to commit herself to serve the Company, on the
terms and conditions herein provided.

In order to effect the foregoing, the Company and the Executive wish to enter
into this At-Will Agreement on the terms and conditions set forth
below.  Accordingly, in consideration of the premises and the respective
covenants and agreements of the Parties herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE 1
TERMINATION OF MARCH 2013 AGREEMENT AND EXECUTION OF THIS AT-WILL AGREEMENT

Section 1.01.Termination of March 2013 Agreement.  The Parties agree that,
contingent upon the Executive’s execution and non-revocation of the release and
waiver agreement attached hereto as Exhibit A, and the payments or benefits set
forth in this Section 1.01, (1) the March 7, 2013 Employment Agreement (“March
2013 Agreement”) between the Executive and the Company shall be terminated with
no further obligations on the part of the Company under the March 2013 Agreement
for the payment of any compensation, severance, bonuses, benefits or other
remuneration that is, or arguably could be, due and owing to the Executive under
the terms of the March 2013 Agreement, except for reimbursable expenses and (2)
this At-Will Agreement shall govern the Executive’s continued service with the
Company.  This At-Will Agreement shall become effective immediately following
the expiration of the revocation period of the release and waiver agreement
attached hereto in Exhibit A (the “Effective Date”).  In connection with the
foregoing, the Company shall grant or pay the benefits set forth below to the
Executive on the later of: two (2) business days after the Company’s Second
Quarter 2017 Earnings Conference Call or ten (10) days after the Effective Date:

 

a.

The Company shall make a one-time cash payment to the Executive in the amount of
Two Hundred Forty Thousand and 00/100 Dollars ($240,000.00), less applicable
withholdings;

 

b.

The Company shall grant 15,000 fully vested shares of common stock to the
Executive as a Stock Bonus Award under The ExOne Company 2013 Equity Incentive
Plan, which shall represent all bonuses and long term incentive plan
compensation payable to the Executive for 2017 under the March 2013 Agreement,
or under any and all other Company sponsored plans or programs; and

 

c.

The Company shall make a one-time cash payment to Executive for all accrued but
unpaid vacation as of June 30, 2017, as well as all remaining benefits due and
owing to the Executive

 

--------------------------------------------------------------------------------

 

 

under the March 2013 Agreement, which the Executive acknowledges totals an
amount equal to Thirty-Six Thousand, Nine Hundred Twenty-Three and 08/100
Dollars ($36,923.08), less applicable withholdings.

ARTICLE 2
POSITION AND DUTIES

Section 2.01.Position.  The Executive shall be employed by the Company on an
at-will basis, meaning that either the Company or the Executive may terminate
the employment relationship with or without notice for any reason or no reason
at all.  The Executive’s at-will employment shall be effective as of the
Effective Date and the Executive’s title shall be Executive Vice President –
Strategic Development and Capital Markets, Chief Legal Officer and Corporate
Secretary, reporting to the Chief Executive Officer (“CEO”) and in all respects
in accordance with the Company’s articles of incorporation and bylaws.  

Section 2.02.Duties.  The Executive shall have such responsibilities, powers and
duties as may from time to time be prescribed by the CEO, Executive Chairman of
the Board of Directors and/or Board of Directors (“Board”); provided that such
responsibilities, powers and duties are substantially consistent with those
customarily assigned to individuals serving in the Executive’s positions at
comparable companies or as may be reasonably required by the conduct of the
business of the Company.  The Executive owes a duty of loyalty to the Company
and, subject to the provisos contained herein, shall devote her full-time
efforts to the business and affairs of the Company and its subsidiaries.  The
Executive shall not directly or indirectly render any services of a business,
commercial or professional nature to any other person or organization, whether
for compensation or otherwise, without the prior written consent of the CEO;
provided, however, that nothing in this At-Will Agreement shall preclude the
Executive from managing her personal or family investments or serving as a
director of not-for-profit organizations or public company boards, so long as
such activities do not create a conflict of interest with the Company or its
business endeavors (which the Company acknowledges is the case with respect to
the boards on which the Executive currently serves).  The Company agrees to
allow the Executive to serve on such boards without use of vacation or time off,
provided that such service does not materially interfere with the Executive’s
performance of her duties hereunder and the Executive utilizes her international
travel to also benefit the Company.

ARTICLE 3
BASE SALARY AND OTHER BENEFITS

Section 3.01.Base Salary.  Effective as of the Effective Date, the Executive’s
salary shall be Three Hundred and 00/100 Dollars ($300,000) per annum (the “Base
Salary”).  The Base Salary will be payable in accordance with the normal payroll
practices of the Company.  Periodically, the Board, Executive Chairman or the
CEO shall review the Executive’s job performance and compensation, and if deemed
appropriate by the Board, in its discretion, the Executive’s Base Salary may be
increased but shall not be decreased; such adjusted Base Salary shall become the
new Base Salary.

Section 3.02.Bonuses.  During employment, in addition to the Base Salary, the
Executive shall be eligible to participate in an annual bonus plan on such terms
established from time to time by the Board or the Compensation Committee of the
Board, as applicable.  The Parties acknowledge that the Executive is not
entitled to any bonuses for 2017, or any prior year.

Section 3.03.Incentive Plans.  The Executive shall be eligible to participate in
any awards under The ExOne Company 2013 Equity Incentive Plan or any other long
term incentive compensation plan maintained by the Company on the terms
established from time to time by the Board or the Compensation Committee of the
Board, as applicable.  The Parties acknowledge that the grant of 15,000 shares
of common stock referenced in Section 1.01 represents the Executive’s
participation in the The ExOne

2

 

--------------------------------------------------------------------------------

 

Company 2013 Equity Incentive Plan for 2017 and that no further or additional
grant is due and owing to, or expected by, the Executive for 2017, or any prior
year, under the Company’s incentive plan, the March 2013 Agreement, or
otherwise.

Section 3.04.Benefits.  The Executive shall be entitled to participate in all
employee benefit and fringe benefit plans and arrangements made available by the
Company to its executives and key management employees upon the terms and
subject to the conditions set forth in the applicable plan or arrangement.  The
Executive will be entitled to a maximum of four (4) weeks of paid vacation
annually, to be utilized in accordance with the Company’s vacation policy.  The
Executive acknowledges and agrees that the Company has paid out to the Executive
all accrued by unpaid vacation, including vacation accrued through June 30,
2017, under the March 2013 Agreement.  The Executive’s health and welfare
benefits shall continue at the same level as under the March 2013 Agreement or
at a comparable level as provided, from time to time, to the Company’s
executives and key management employees.  

Section 3.05.Expenses.  The Company shall reimburse the Executive for all
reasonable expenses incurred by her in the course of performing her duties under
this At-Will Agreement in accordance with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company’s requirements with respect to
reporting and documentation of such Reimbursable Expenses.

ARTICLE 4
CHANGE OF CONTROL

Section 4.01.Change-of-Control.

 

a.

The Company shall include the Executive for participation in any
Change-of-Control severance plan if adopted by the Company at a participation
level equal to the highest participation level of the executive management team
of the Company (excluding the CEO), under the terms and conditions set forth in
such Change-of-Control severance plan.  In the event that the Change-of-Control
severance plan adopted by the Company provides for an offset of any amount
previously paid to any covered person as severance, the Parties acknowledge and
agree that the payment made in Section 1.01(a) of this At-Will Agreement shall
be considered severance for purposes of such offset under the Change-of-Control
severance plan.    

 

b.

In the event that a Change-of-Control, as defined in subsection (d) below,
occurs on or before December 31, 2018 and the Executive does not qualify for a
benefit under the Change-of-Control severance described in Section 4.01(a) as a
result of such Change-of-Control, the Company shall provide the Executive with
an amount equal to two times (2X) the Executive’s annual Base Salary, less the
amount paid under Section 1.01(a) of this At-Will Agreement, as a
Change-of-Control benefit, provided, that within thirty (30) days of the
Executive’s termination of employment, the Executive has delivered to the
Company a signed waiver and release of claims agreement as contained in Exhibit
B, or other version acceptable to the Company, and not revoked such waiver and
release agreement as provided for therein, and provided further, that one of the
following conditions is met:

 

1.

The Change-of-Control occurs following termination of employment (i) within six
(6) months if termination of employment is initiated by the Executive, for any
reason or no reason, prior to December 31, 2017; or (ii) if termination of
employment by the Company, within the period up to and including December 31,
2018; or

 

2.

The Change-of-Control occurs during the Executive’s employment with the Company
and the Executive is terminated by the Company for any reason within twelve (12)
months following the Change-of-Control.

3

 

--------------------------------------------------------------------------------

 

 

c.

Such Change-of-Control benefit, shall be paid to the Executive, in a lump sum,
less applicable withholdings, as liquidated damages for lost future
remuneration, as follows:

 

1.

If under Section 4.01(b)(1) above, within forty-five (45) days of the date of
the Change-of-Control (if the Executive is terminated prior to the
Change-of-Control); or

 

2.

If under Section 4.01(b)(2) above, within forty-five (45) days of the
Executive’s termination of employment for any reason following the
Change-of-Control.

 

d.

For purposes of only this Section 4.01(b) of this At-Will Agreement,
“Change-of-Control” is defined as:

 

1.

if any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing greater than 50% of the combined voting power of the Company’s then
outstanding securities, whether or not the Board shall have first given its
approval of such acquisition; or

 

2.

during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board and any new Directors whose election by the
Board or nomination for election by the Company’s stockholders was approved by
at least two-thirds of the Directors then still in office who either were
Directors at the beginning of the period or whose election was previously so
approved, cease for any reason to constitute a majority thereof; or

 

3.

the consummation of a merger, combination or consolidation of the Company with
any other corporation; provided, however, a Change in Control shall not be
deemed to have occurred: (i) if such merger, combination or consolidation would
result in all or a portion of the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) either directly or indirectly more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (ii) if the corporate
existence of the Company is not affected and following the merger or
consolidation, the majority of the Directors of the Company prior to such merger
or consolidation constitute at least a majority of the Board or the entity that
directly or indirectly controls the Company after such merger or
consolidation; or

 

4.

the sale or disposition by the Company of all or substantially all the Company’s
assets; or

 

5.

the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or its subsidiaries.

However, in no event shall a Change-of-Control be deemed to have occurred, with
respect to the Executive under Section 4.01(b) of this At-Will Agreement, if the
Executive is “part of a purchasing group” which consummates the
Change-of-Control transaction.  The Executive shall be deemed “part of the
purchasing group” for purposes of the preceding sentence if the Executive is an
equity participant or has agreed to become an equity participant in the
purchasing company or group where her individual participation equals more than
a majority (more than 51%) of the voting securities of the purchasing company.  

ARTICLE 5
TERMINATION

Section 5.01.Termination.  The Executive’s employment hereunder is on an at-will
basis and may be terminated by either the Company or the Executive at any time
and for any reason.  The Parties acknowledge and agree that the Executive’s
employment under this At-Will Agreement may be brief and that no representations
have been made to the Executive by the Company, or any of its officers,
directors

4

 

--------------------------------------------------------------------------------

 

or representatives with respect to an anticipated duration of an employment
under this At-Will Agreement, and further, the Parties each represent and
warrant that they have not relied upon this At-Will Agreement to provide any
expectation of continued employment for or with the Company.  Upon termination
of the Executive’s employment by either Party, the Executive shall be entitled
to compensation and benefits through such date of termination.  In the event
that either the Executive terminates employment for any reason or no reason at
all, or in the event that the Company terminates the Executive’s employment for
any reason or no reason at all, and provided that within thirty (30) days of the
Executive’s termination of employment, the Executive has delivered to the
Company a signed waiver and release of claims agreement as contained in Exhibit
B, or other version acceptable to the Company, and not revoked such waiver and
release agreement as provided for therein, the Company agrees to provide the
Executive post-termination benefits as specified below:

 

a.

If the Executive’s employment is terminated by the Company on or prior to
December 31, 2017, the Executive shall be entitled to salary continuation from
the date of termination through December 31, 2017, in accordance with the
Company’s normal payroll practices, less applicable withholdings, however, if
Executive’s employment is terminated by the Company after December 31, 2017, the
Executive shall receive severance in the amount of two (2) weeks of salary for
each full year of employment with the Company as of the date of termination,
based upon a calculation of service commencing as of the Effective Date, payable
in a lump sum, less applicable withholdings, within forty-five (45) days of the
Executive’s termination;

 

b.

A cash payment for all accrued, but unused, vacation pay (commencing as outlined
in Section 3.04 herein) through the date of termination;

 

c.

COBRA health care continuation at the Company’s expense for a period of up to
eighteen (18) months following termination of employment or until such earlier
date that the Executive is covered under another group health plan;

 

d.

Immediate acceleration of vesting, upon payment of anticipated withholding tax
or other arrangement for payment suitable to the Company, of all outstanding
shares of restricted stock awarded under The ExOne Company 2013 Equity Incentive
Plan as of the Effective Date;

 

e.

Reimbursement for Reimbursable Expenses incurred by the Executive prior to the
date of termination pursuant to the Company’s policy on reimbursable business
expenses; and

 

f.

Survival of the Change-of-Control provisions provided in Article 4 hereof
pursuant to the terms thereof.

The Executive’s entitlement to severance benefits shall be determined hereunder
and shall not be payable under any other plan or program, other than severance
benefits being paid under a Change-of-Control severance plan or under Article 4
of this At-Will Agreement.

The Executive shall cooperate with the Company to ensure an orderly transition
of her responsibilities in connection with a termination of employment.

Section 5.02.Release.  Notwithstanding any other provision hereof, the Executive
shall not be required by the release contained in the separation and release
agreement attached hereto as Exhibit B to release claims that the Executive may
have against the Company for Reimbursable Expenses incurred by her during the
course of her employment, claims that arise after the effective date of the
waiver and release attached hereto as Exhibit B, any rights the Executive may
have to enforce Section 5.01 of this At-Will Agreement or benefits being paid
under a Change-of-Control severance plan or under Article 4 of this At-Will
Agreement, and claims for which the Executive is entitled to be indemnified
under the Company’s

5

 

--------------------------------------------------------------------------------

 

charter, by-laws or under applicable law or pursuant to the Company’s directors’
and officer’s liability insurance policies or under the Indemnification
Agreement dated March 27, 2013.  

ARTICLE 6
CONFIDENTIAL INFORMATION

Section 6.01.Confidential Information and Trade Secrets.  The Executive and the
Company agree that certain materials, including, but not limited to,
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion
credit and financial data, manufacturing processes, financial methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets.  Accordingly,  the
Executive will not at any time during or after the Executive’s employment with
the Company disclose or use for the Executive’s  own benefit or purposes or the
benefit or purposes of any Person, other than the Company and any of its
Affiliates, any proprietary confidential information or trade secrets.  The
foregoing obligations imposed by this Section 6.01 will not apply (a) in the
course of the business of and for the benefit of the Company, (b) if such
information has become, through no fault of the Executive, generally known to
the public, or (c) if the Executive is required by law to make disclosure (after
giving the Company notice and an opportunity to contest such requirement).  The
Executive agrees that upon termination of employment with the Company for any
reason, the Executive will immediately return to the Company all memoranda,
books, paper, plans, information, letters and other data, and all copies thereof
or therefrom, which in any way relate to the business of the Company and its
Affiliates.  The Executive further agrees that the Executive will not retain or
use for the Executive’s account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of the Company or any of its Affiliates.  Nothing in this At-Will Agreement
shall limit the Executive’s ability to report potential violations of law to any
appropriate governmental authority.

Section 6.02.Notice of Immunity under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016.  Notwithstanding any other
provision of this At-Will Agreement or the provisions contained in any other
agreements pertaining to confidentiality that the Executive has signed, the
Executive understands that the Executive will not be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that (a) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.  If the Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, the Executive may
disclose the Company’s trade secrets to the Executive’s attorney and use the
trade secret information in the court proceeding if the Executive:  (a) files
any document containing the trade secret under seal; and (b) does not disclose
the trade secret, except pursuant to court order.

ARTICLE 7
NONCOMPETITION

Section 7.01.Noncompetition.

a.The Executive acknowledges and recognizes the highly competitive nature of the
business of the Company and its Affiliates and accordingly agrees that during
the term of the Executive’s employment and for a period of one (1) year after
the termination thereof:

 

1.

The Executive will not directly or indirectly engage in any business which is in
competition with any line of business conducted by the Company during the term
of Executive’s employment or any of its Affiliates, including, but not limited
to, where such engagement is as an officer, director, proprietor, employee,
partner, investor (other than

6

 

--------------------------------------------------------------------------------

 

 

as a holder of less than 1% of the outstanding capital stock of a publicly
traded corporation), consultant, advisor, agent or sales representative, in any
Restricted Territory (defined below);

 

2.

The Executive will not perform or solicit the performance of services for any
customer or client of the Company or any of its Affiliates;

 

3.

The Executive will not directly or indirectly induce any employee of the Company
or any of its Affiliates to (i) engage in any activity or conduct which is
prohibited pursuant to this Section 7.01, or (ii) terminate such employee’s
employment with the Company or any of its Affiliates.  Moreover, the Executive
will not directly or indirectly employ or offer employment (in connection with
any business which is in competition with any line of business conducted by the
Company or any of its Affiliates) to any person who was employed by the Company
or any of its Affiliates unless such person shall have ceased to be employed by
the Company or any of its Affiliates for a period of at least twelve (12)
months; and

 

4.

The Executive will not directly or indirectly assist others in engaging in any
of the activities which are prohibited under clauses (1)-(3) of this Section
7.01(a) above.

The covenant contained in Section 7.01(a)(1) above is intended to be construed
as a series of separate covenants, one for each county, town, city and state or
other political subdivision of a Restricted Territory.  For purposes of this
At-Will Agreement, “Restricted Territory” means the counties, towns, cities,
states or other political subdivisions of any country in which the Company or
its Affiliates operates or does business.  Except for geographic coverage, each
such separate covenant shall be deemed identical in terms to the covenant
contained in the preceding subsections.  If, in any judicial proceeding, the
court shall refuse to enforce any of the separate covenants (or any part
thereof) deemed included in such subsections, then such unenforceable covenant
(or such part) shall be deemed to be eliminated from this At-Will Agreement for
the purpose of those proceedings to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced.

It is expressly understood and agreed that although the Executive and the
Company consider the restrictions contained in this Section 7.01 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this At-Will Agreement is an unenforceable restriction against the Executive,
the provisions of this At-Will Agreement shall not be rendered void but shall be
deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this At-Will Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

ARTICLE 8
EQUITABLE RELIEF

Section 8.01.Equitable Relief.  The Executive acknowledges that (a) the
covenants contained in Sections 6.01 and 7.01 hereof are reasonable, (b) the
Executive’s services are unique, and (c) a breach or threatened breach by her of
any of her covenants and agreements with the Company contained in Sections 6.01
or 7.01 hereof could cause irreparable harm to the Company for which it would
have no adequate remedy at law.  Accordingly, and in addition to any remedies
which the Company may have at law, in the event of an actual or threatened
breach by the Executive of her covenants and agreements contained in Sections
6.01 or 7.01 hereof, the Company shall be entitled as a matter of right to an
injunction, without a requirement to post bond, out of any court of competent
jurisdiction, restraining any violation or further violation of such promises by
the Executive or the Executive’s employees, partners or agents.

7

 

--------------------------------------------------------------------------------

 

ARTICLE 9
INDEMNIFICATION

Section 9.01.Indemnification.  The Company agrees that if the Executive is made
a party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that she is or was a director, officer or employee of the Company or is or was
serving at the request of the Company as a director, officer, member,  employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent permitted or authorized by applicable law and the Company’s certificate
of incorporation or bylaws, against all cost, expense, liability and loss
(including, without limitation, attorney’s fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if she has ceased to be
a director, member, employee or agent of the Company or other entity and shall
inure to the benefit of the Executive’s heirs, executors and administrators.

Section 9.02.The Company acknowledges and agrees that the Executive’s
Indemnification Agreement dated March 27, 2013 remains in full force and effect
following the Effective Date and Executive’s termination of employment.  Nothing
in this At-Will Agreement or the waiver and release agreements attached hereto
as Exhibit A and B shall diminish the Executive’s rights under the
Indemnification Agreement dated March 27, 2013.  

Section 9.03.D&O Insurance.  During Executive’s employment, the Company shall
keep in place a directors’ and officers’ liability insurance policy (or
policies) providing comprehensive coverage to the Executive to the same extent
that the Company provides such coverage for any other officer or director of the
Company and, following termination of employment, the Executive shall be
entitled to such coverage to the same extent that the Company provides such
coverage for any other current or former officer or director of the Company.

ARTICLE 10
MISCELLANEOUS

Section 10.01.Remedies.  The Company or the Executive will have all rights and
remedies set forth in this At-Will Agreement, all rights and remedies which the
Company or the Executive has been granted at any time under any other agreement
or contract and all of the rights which the Company or the Executive has under
any law, provided that the Executive has not waived such rights by her execution
and non-revocation of either of the release and waiver agreements attached as
Exhibit A or B to this At-Will Agreement.  The Company or the Executive will be
entitled to enforce such rights specifically, without posting a bond or other
security, to recover damages by reason of any breach of any provision of this
At-Will Agreement and to exercise all other rights granted by law.  The failure
of the Company or the Executive to enforce at any time any provision of this
At-Will Agreement shall in no way be construed to be a waiver of such provision
or of any other provision hereof.

Section 10.02.Consent to Amendments.  The provisions of this At-Will Agreement
may be amended or waived only by a written agreement executed and delivered by
the Company and the Executive.  No other course of dealing between the parties
to this At-Will Agreement or any delay in exercising any rights hereunder will
operate as a waiver of any rights of any such parties.  Notwithstanding the
foregoing or any provisions of this At-Will Agreement to the contrary, the
Company may at any time, with the consent of the Executive, modify or amend any
provision of this At-Will Agreement or take any other action, to the extent
necessary or advisable to ensure that this At-Will Agreement complies with or is
exempt from

8

 

--------------------------------------------------------------------------------

 

Section 409A of the Code and that any payments or benefits under this At-Will
Agreement are not subject to interest and penalties under Section 409A of the
Code.

Section 10.03.Successors and Assigns.  All covenants and agreements contained in
this At-Will Agreement by or on behalf of any of the parties hereto will bind
and inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not, provided that the Executive may not assign
her rights or delegate her obligations under this At-Will Agreement without the
written consent of the Company.  

Section 10.04.Severability.  Whenever possible, each provision of this At-Will
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this At-Will Agreement is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this At-Will Agreement.

Section 10.05.Counterparts.  This At-Will Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all of which counterparts taken
together will constitute one and the same agreement.

Section 10.06.Descriptive Headings.  The descriptive headings of this At-Will
Agreement are inserted for convenience only and do not constitute a part of this
At-Will Agreement.

Section 10.07.Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this At-Will Agreement will
be in writing and will be deemed to have been given when delivered personally to
the recipient, two business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid.  Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below.

If to the Executive:

1330 Bennington Avenue, Pittsburgh, PA 15217

If to the Company:

The ExOne Company
127 Industry Boulevard, North Huntingdon, PA 15642
Attn:  Chief Executive Officer

Section 10.08.Withholding.  The Company may withhold from any amounts payable
under this At-Will Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation,
including Executive’s tax liability with respect to any grant of equity,
including the 15,000 shares of common stock referenced in Section 1(b) above.

Section 10.09.No Third Party Beneficiary.  This At-Will Agreement will not
confer any rights or remedies upon any person other than the Company, the
Executive and their respective heirs, executors, successors and assigns.

Section 10.10.Entire Agreement.  Except as provided herein, this At-Will
Agreement constitutes the entire agreement among the Parties regarding
Executive’s employment and supersedes the March 2013 Agreement, any prior
understandings, agreements or representations by or among the Parties, written
or oral, that may have related in any way to the subject matter
hereof.  Notwithstanding anything contained herein, the Employee/Independent
Contractor Proprietary Information and Assignment of Inventions Agreement dated
March 7, 2013; the Indemnification Agreement by and between the Parties dated
March 27, 2013; and the Restricted Stock Agreements dated March 11, 2013,
December 19, 2014, August 12, 2016; shall not be superseded by this At-Will
Agreement and each remains in full force and effect.

9

 

--------------------------------------------------------------------------------

 

Section 10.11.Construction.  The language used in this At-Will Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.  Any
reference to any federal, state, local or foreign statute or law will be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.  The use of the word “including” in this At-Will
Agreement means “including without limitation” and is intended by the parties to
be by way of example rather than limitation.

Section 10.12.Survival.  Articles 6, 7, 8, 9 and 10 hereof will survive and
continue in full force in accordance with their terms notwithstanding any
termination of the Executive’s employment, and this At-Will Agreement shall
otherwise remain in full force to the extent necessary to enforce any rights and
obligations arising hereunder.  The benefits to the Executive contained in
Articles 4 and 5 hereof shall survive and continue in full force in accordance
with their terms and conditions notwithstanding any termination of the
Executive’s employment, provided that within thirty (30) days of the Executive’s
termination of employment, the Executive has delivered to the Company a signed
waiver and release of claims agreement as contained in Exhibit B, or other
version acceptable to the Company, and not revoked such waiver and release
agreement as provided for therein.

Section 10.13.GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AT-WILL AGREEMENT WILL BE GOVERNED BY THE
INTERNAL LAW OF PENNSYLVANIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

Section 10.14.Internal Revenue Code Section 409A.

If any benefit provided under this At-Will Agreement is subject to the
provisions of Section 409A of the Code and the regulations issued thereunder,
the provisions of this At-Will Agreement shall be administered, interpreted and
construed in a manner necessary to comply with Section 409A and the regulations
issued thereunder (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed.)

For purposes of this At-Will Agreement, the Executive shall be considered to
have experienced a termination of employment only if the Executive has
terminated employment with the Company and all of its controlled group members
within the meaning of Section 409A of the Code.  For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1), (2) and (3) of the Code and Treas. Reg.
§ 1.414(c)-2.  Whether the Executive has terminated employment will be
determined based on all of the facts and circumstances and in accordance with
the guidance issued under Section 409A of the Code.

For purposes of Section 409A, each severance benefit payment shall be treated as
a separate payment.  Each payment under this At-Will Agreement is intended to be
exempt from Section 409A to the maximum extent provided under Section 409A as
follows:

(a) the Employee’s termination date and within the applicable 2 1/2 month period
specified in Treas. Reg. § 1.409A-1(b)(4) is intended to be exempt under the
short-term deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4); (b)
post-termination medical benefits are intended to be exempt under the medical
benefits exceptions as specified in Treas. Reg. § 1.409A-1(b)(9)(v)(B); and (c)
to the extent payments are made as a result of an involuntary separation, each
payment that is not otherwise exempt under the short-term deferral exception or
medical benefits exception is intended to be exempt under the involuntary pay
exception as specified in Treas. Reg. § 1.409A-1(b)(9)(iii).  The Executive
shall have no right to designate the date of any payment under this At-Will
Agreement.

10

 

--------------------------------------------------------------------------------

 

With respect to payments subject to Section 409A of the Code (and not exempt
therefrom), if any, it is intended that each payment is paid on a permissible
distribution event and at a specified time consistent with Section 409A of the
Code.  Notwithstanding any provision of this At-Will Agreement to the contrary,
to the extent that a payment hereunder is subject to Section 409A of the Code
(and not excepted therefrom) and payable on account or a termination of
employment, such payment shall be delayed for a period of six months after the
date of termination (or, if earlier, the death of the Executive) if the
Executive is a “specified employee” (as defined in Section 409A of the Code and
determined in accordance with the procedures established by the Company).  Any
payment that would otherwise have been due or owing during such 6-month period
will be paid immediately following the end of the 6-month period in the month
following the month containing the 6-month anniversary of the date of
termination.




11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this At-Will Agreement as
of the date and year first above written.

 

The ExOne Company

 

Executive JoEllen Lyons Dillon

By:

 

 

 

 

 

/s/ James L. McCarley

 

/s/ JoEllen Lyons Dillon

James McCarley

Chief Executive Officer

 

 

 

12

 

--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT

WAIVER AND RELEASE AGREEMENT OF CLAIMS PRIOR TO AT-WILL EMPLOYMENT

 

WAIVER AND GENERAL RELEASE AGREEMENT

THIS WAIVER AND GENERAL RELEASE AGREEMENT (this “Waiver and Release”) is made as
of this 4th day of August, 2017, by and between THE EXONE COMPANY and its
corporate affiliates, parent and subsidiaries (collectively the “Company”) and
JOELLEN LYONS DILLON (the “Executive”).

WHEREAS, the Company and the Executive have mutually agreed to terminate the
Executive’s employment agreement dated March 7, 2013, by mutual amendment, and
replace it with an at-will employment agreement, freely negotiated by the
Parties, wherein the Executive shall be employed as an at-will employee of the
Company, effective July 1, 2017 (“At-Will Agreement”);

WHEREAS, the Company desires to employ the Executive on an at-will basis and the
Executive agrees to such at-will employment with the Company; and

WHEREAS, the Parties have agreed to sufficient consideration which is hereby
acknowledged by the Executive for the Executive to waive and release the Company
from any and all claims to compensation, severance, bonuses, benefits or other
remuneration under her March 7, 2013 employment agreement and any other claims
arising prior to or as of the date of this Waiver and Release.

NOW, THEREFORE, for and in consideration of the Company’s commitments in Article
1 of the At-Will Agreement, and intending to be legally bound, the Executive and
the Company hereby agree as follows:

1.(a)  The Executive does hereby REMISE, RELEASE AND FOREVER DISCHARGE the
Company, its affiliates, subsidiaries and parents, and its and their respective
officers, directors, employees, and agents, and its and their respective
successors and assigns, heirs, executors, and administrators, as well as the
current and former fiduciaries of any pension, welfare, or other benefit plans
applicable to the employees or former employees of the Company, and the current
and former welfare and other benefit plans sponsored by the Company
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which the Executive ever had, now has,
or hereafter may have, whether known or unknown, or which the Executive’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of time to the date the Executive signs this
Waiver and Release, and particularly, but without limitation of the foregoing
general terms, any and all terms and conditions of the Executive’s March 7, 2013
employment agreement, any claims arising from or relating in any way to the
Executive’s employment relationship with the Company prior to the date of this
Waiver and Release, the terms and conditions of her employment relationship,
including, but not limited to, any claims arising under the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Worker
Readjustment and Retraining Notification Act, the Consolidated Omnibus Budget
Reconciliation Act, the Employee Retirement Income Security Act of 1974, the
Pennsylvania Human Relations Act, and any other claims under any federal, state
or local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys’ fees and costs.  This Waiver and
Release is effective without regard to the legal nature of the claims raised and
without regard to whether any such claims are based upon tort, equity, implied
or express contract or discrimination of any sort.

(b)Although Paragraph 1(a) is intended to be a general release related to
Executive’s employment, it is understood and agreed that Paragraph 1(a) excludes
claims related to the Executive’s right to receive the payments and benefits
described in Article 1, Article 4, Article 5 or any other terms of the At-Will
Agreement, as well as claims under any statute or common law that the Executive
is legally

1

--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT

WAIVER AND RELEASE AGREEMENT OF CLAIMS PRIOR TO AT-WILL EMPLOYMENT

barred from releasing, such as the Executive’s entitlement to vested pension
benefits.  Notwithstanding any other provision hereof, the Executive shall not
release claims that arise after the effective date of the Waiver and Release,
any rights the Executive may have to enforce Article 1, Article 4, Article 5  or
any other terms of the At-Will Agreement, and claims for which the Executive is
entitled to be indemnified under the Indemnification Agreement dated March 2013,
the Company’s charter, by-laws or under applicable law or pursuant to the
Company’s directors’ and officer’s liability insurance policies.  

(c)Nothing herein is intended to or shall preclude the Executive from filing a
charge with any appropriate federal, state or local government agency and/or
cooperating with said agency in its investigation.  The Executive, however,
explicitly waives any right to file a personal lawsuit or receive monetary
damages that the agency may recover against the Releasees, without regard as to
who brought any said complaint or charge.  Employee further agrees that to the
extent any relief, including monetary relief, is awarded in any such proceeding
referenced under this subparagraph (c), all amounts paid as consideration under
Article 1 of the At-Will Agreement shall be a setoff and credit against any such
award to the fullest extent permitted by law.

(d)The Executive represents and agrees by signing below that the Executive has
not been denied any leave or benefit requested, has received the appropriate pay
for all hours worked for the Company, and has no known workplace injuries or
occupational diseases.

(e)To the fullest extent permitted by law, the Executive represents and affirms
that (i)  the Executive has not filed or caused to be filed on the Executive’s
behalf any claim for relief against any Releasee and, to the best of the
Executive’s knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company or any Releasee on the Executive’s behalf;
and (ii) the Executive has not reported any improper, unethical or illegal
conduct or activities to any supervisor, manager, department head, human
resources representative, agent or other representative of the Company, to any
member of the Company’s legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical or illegal conduct
or activities.  The Executive agrees to promptly dismiss with prejudice all
claims for relief filed before the date the Executive signs this Waiver and
Release.

(f)The Company does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Executive
from all claims, demands or causes of action arising out of facts or occurrences
prior to the date of this Waiver and Release,  but only to the extent the
Company knows or reasonably should know of such facts or occurrence and only to
the extent such claim, demand or cause of action relates to a violation of
applicable law or the performance of the Executive’s duties with the Company;
provided, however, that this release of claims shall not in any case be
effective with respect to any claim by the Company alleging a breach of the
Executive’s obligations under this Waiver and Release.  

2.The Executive further agrees and recognizes that the Executive’s employment
relationship with the Company has been modified to an at-will relationship, and
that the Company has no remaining obligations to the Executive under her March
7, 2013 employment agreement.

3.This Waiver and Release and the At-Will Agreement contain the entire agreement
between the Company and the Executive relating to the subject matter hereof.  No
prior or contemporaneous oral or written agreements or representations may be
offered to alter the terms of this Waiver and Release.  To the extent the
Executive has entered into other agreements with the Company that are not in
conflict with this Waiver and Release, including, but not limited to the At-Will
Agreement, the Employee/Independent Contractor Proprietary Information and
Assignment of Inventions Agreement dated March 7, 2013, the Executive’s
Indemnification Agreement dated March 27, 2013, and the Restricted Stock
Agreements dated March 11, 2013, December 19, 2014 and August 12, 2016, the
terms of this Waiver and Release shall not supersede, but shall be in addition
to such other agreements.

2

 

--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT

WAIVER AND RELEASE AGREEMENT OF CLAIMS PRIOR TO AT-WILL EMPLOYMENT

4.Except as required by law, the Executive agrees not to disclose the terms of
this Waiver and Release or the At-Will Agreement to anyone, except the
Executive’s spouse, attorney and, as necessary, tax/financial
advisor.  Likewise, the Company agrees that the terms of this Waiver and Release
will not be disclosed except as may be necessary to obtain approval or
authorization to fulfill its obligations hereunder or as required by law.  It is
expressly understood that any violation of the confidentiality obligation
imposed hereunder constitutes a material breach of this Wavier and Release.

5.Notice of Immunity under the Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016.  Notwithstanding any other provision of this
Waiver and Release or the provisions contained in any other agreements
pertaining to confidentiality that the Executive has signed, the Executive
understands that the Executive will not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that: (i) is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding.  If the Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the Company’s trade secrets to the Executive’s attorney and use the trade secret
information in the court proceeding if the Executive:  (i) files any document
containing the trade secret under seal; and (ii) does not disclose the trade
secret, except pursuant to court order.

6.Nothing in this Waiver and Release shall prohibit or restrict the Executive
from:  (i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

7.The parties agree and acknowledge that the agreement by the Company described
herein, and the release of any asserted or unasserted claims against the
Releasees, are not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to the Executive.

8.The Executive agrees and recognizes that should the Executive materially
breach the obligations or covenants set forth in Article 6 or 7 of the At-Will
Agreement, the Company will have no further obligation to provide the Executive
with the consideration set forth in Articles 1, 4 or 5 of the At-Will Agreement,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach.  Notwithstanding the foregoing, the Executive
acknowledges that if the Executive breaches Article 6 or 7 of the At-Will
Agreement, and if the Company terminates or recovers any of the payments or
benefits provided under Article 1 of the At-Will Agreement (as provided for in
Articles 6 and 7 of the At-Will Agreement), the release provided by Section 1 of
this Waiver and Release shall remain valid and enforceable.

9.The Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Waiver and Release, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Company may be entitled.  

10.This Waiver and Release and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.

3

 

--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT

WAIVER AND RELEASE AGREEMENT OF CLAIMS PRIOR TO AT-WILL EMPLOYMENT

11.The Executive certifies and acknowledges as follows:

(a)That the Executive has read the terms of this Waiver and Release, and that
the Executive understands its terms and effects, including the fact that the
Executive has agreed to REMISE, RELEASE AND FOREVER DISCHARGE the Releasees from
any legal action arising out of the Executive’s employment relationship with the
Company through the date of this Waiver and Release; and

(b)That the Executive has signed this Waiver and Release voluntarily and
knowingly in exchange for the consideration described herein and in Article 1 of
the At-Will Agreement, which the Executive acknowledges is adequate and
satisfactory to her and which the Executive acknowledges is in addition to any
other benefits to which the Executive is otherwise entitled; and

(c)That the Executive has been and is hereby advised in writing to consult with
an attorney prior to signing this Waiver and Release; and

(d)That the Executive does not waive rights or claims that may arise after the
date this Waiver and Release is executed; and

(e)That the Company has provided the Executive with a period of twenty-one (21)
days within which to consider this Waiver and Release, and that the Executive
has signed on the date indicated below after concluding that this Wavier and
Release is satisfactory; and

(f)The Executive acknowledges that this Waiver and Release may be revoked within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period.  In the event of a timely
revocation by the Executive, this Waiver and Release will be deemed null and
void and the Company will have no obligations hereunder or under Articles 1, 4
or 5 of the At-Will Agreement.




4

 

--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT

WAIVER AND RELEASE AGREEMENT OF CLAIMS PRIOR TO AT-WILL EMPLOYMENT

 

Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Waiver and Release this 4th day of August, 2017.

 

 

JoEllen Lyons Dillon

 

 

 

/s/ JoEllen Lyons Dillon

 

Witness:

Nancy Bowman

Executive

 

 

 

 

 

 

 

 

The ExOne Company

 

 

 

By:

/s/ James L. McCarley

 

Witness:

Nancy Bowman

Name:  James McCarley

Title:     Chief Executive Officer

 

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------

EXHIBIT B

EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT

SEPARATION AND RELEASE AGREEMENT

 

SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT

THIS SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT (this “Separation
and Release Agreement”) is made as of this _____ day of ________________,
__________, by and between THE EXONE COMPANY and its corporate affiliates,
parent and subsidiaries (collectively the “Company”) and JOELLEN LYONS DILLON
(the “Executive”).

WHEREAS, the Executive formerly was employed by the Company as Executive Vice
President – Strategic Development and Capital Markets, Chief Legal Officer and
Corporate Secretary;

WHEREAS, the Executive and Company entered into an At-Will Employment Agreement,
dated July 1, 2017 (the “At-Will Agreement”) which provides for certain payments
and benefits in the event that the Executive’s employment is terminated by the
Company; and

WHEREAS, the Executive’s employment with the Company was terminated qualifying
the Executive to receive certain payments and benefits, as set forth in Articles
4 and 5 of the At-Will Agreement, subject to, among other things, the
Executive’s execution of this Release as defined therein.

NOW, THEREFORE, for and in consideration of the Company’s commitments in
Articles 4 and 5 of the At-Will Agreement, and intending to be legally bound,
the Executive and the Company hereby agree as follows:

1.(a)The Executive does hereby REMISE, RELEASE AND FOREVER DISCHARGE the
Company, its affiliates, subsidiaries and parents, and its and their respective
officers, directors, employees, and agents, and its and their respective
successors and assigns, heirs, executors, and administrators, as well as the
current and former fiduciaries of any pension, welfare, or other benefit plans
applicable to the employees or former employees of the Company, and the current
and former welfare and other benefit plans sponsored by the Company
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which the Executive ever had, now has,
or hereafter may have, whether known or unknown, or which the Executive’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of time to the date the Executive signs this
Separation and Release Agreement, and particularly but without limitation of the
foregoing general terms, any claims arising from or relating in any way to the
Executive’s employment relationship with the Company, the terms and conditions
of that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Worker Readjustment and Retraining Notification Act, the Consolidated
Omnibus Budget Reconciliation Act, the Employee Retirement Income Security Act
of 1974, the Pennsylvania Human Relations Act, and any other claims under any
federal, state or local common law, statutory, or regulatory provision, now or
hereafter recognized, and any claims for attorneys’ fees and costs.  This
Separation and Release Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.

(b)Although Paragraph 1(a) is intended to be a general release related to
Executive’s employment, it is understood and agreed that Paragraph 1(a) excludes
claims related to the Executive’s right to receive the payments and benefits
described in Articles 1, 4, 5 or any other term of the At-Will Agreement, as
well as claims under any statute or common law that the Executive is legally
barred from releasing, such as the Executive’s entitlement to vested pension
benefits.  Notwithstanding any other provision hereof, the Executive shall not
release claims that the Executive may have against the Company

1

 

--------------------------------------------------------------------------------

EXHIBIT B

EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT

SEPARATION AND RELEASE AGREEMENT

for reimbursement of ordinary and necessary business expenses incurred by her
during the course of her employment, claims that arise after the effective date
of the release in this Separation and Release Agreement, any rights the
Executive may have to enforce Article 1, Article 4, Article 5  or any other
terms of the At-Will Agreement, and claims for which the Executive is entitled
to be indemnified under the Indemnification Agreement dated March 27, 2013, the
Company’s charter, by-laws or under applicable law or pursuant to the Company’s
directors’ and officer’s liability insurance policies.  

(c)Nothing herein is intended to or shall preclude the Executive from filing a
charge with any appropriate federal, state or local government agency and/or
cooperating with said agency in its investigation.  The Executive, however,
explicitly waives any right to file a personal lawsuit or receive monetary
damages that the agency may recover against the Releasees, without regard as to
who brought any said complaint or charge.  Employee further agrees that to the
extent any relief, including monetary relief, is awarded in any such proceeding
referenced under this subparagraph (c), all amounts paid as consideration under
Articles 4 and 5 of the At-Will Agreement shall be a setoff and credit against
any such award to the fullest extent permitted by law.

(d)The Executive represents and agrees by signing below that the Executive has
not been denied any leave or benefit requested, has received the appropriate pay
for all hours worked for the Company, and has no known workplace injuries or
occupational diseases.

(e)To the fullest extent permitted by law, the Executive represents and affirms
that (i)  the Executive has not filed or caused to be filed on the Executive’s
behalf any claim for relief against any Releasee and, to the best of the
Executive’s knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company or any Releasee on the Executive’s behalf;
and (ii) the Executive has not reported any improper, unethical or illegal
conduct or activities to any supervisor, manager, department head, human
resources representative, agent or other representative of the Company, to any
member of the Company’s legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical or illegal conduct
or activities.  The Executive agrees to promptly dismiss with prejudice all
claims for relief filed before the date the Executive signs this Separation and
Release Agreement.

(f)The Company does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Executive
from all claims, demands or causes of action arising out of facts or occurrences
prior to the date of this Separation and Release Agreement, but only to the
extent the Company knows or reasonably should know of such facts or occurrence
and only to the extent such claim, demand or cause of action relates to a
violation of applicable law or the performance of the Executive’s duties with
the Company; provided, however, that this release of claims shall not in any
case be effective with respect to any claim by the Company alleging a breach of
the Executive’s obligations under this Separation and Release Agreement.  

2.The Executive further agrees and recognizes that the Executive’s employment
relationship with the Company has been permanently severed, that the Executive
shall not seek employment with the Company or any affiliated entity at any time
in the future, and that the Company has no obligation to employ the Executive in
the future.

3.Except as otherwise provided herein, including in Section 9, the Executive
further agrees that the Executive will not disparage or subvert the Company, or
make any statement reflecting negatively on the Releasees including, but not
limited to, statements relating to the operation or management of the Company,
the Executive’s employment and the termination of the Executive’s employment,
irrespective of the truthfulness or falsity of such statement.  Except as
otherwise provided herein, including in Section 9, the Company agrees and the
Company agrees to cause the Company’s then current members of the

2

 

--------------------------------------------------------------------------------

EXHIBIT B

EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT

SEPARATION AND RELEASE AGREEMENT

board of directors and executive management team, each to not disparage or
subvert the Executive, or make any statement reflecting negatively on the
Executive including, but not limited to, statements relating to the Executive’s
employment and the termination of the Executive’s employment, irrespective of
the truthfulness or falsity of such statement.  

4.The Executive acknowledges that if the Executive had not executed this
Separation and Release Agreement containing a release of all claims, the
Executive would not have been entitled to the payments and benefits set forth in
Articles 4 and 5 of the At-Will Agreement.  

5.This Separation and Release Agreement and the At-Will Agreement contain the
entire agreement between the Company and the Executive relating to the subject
matter hereof.  No prior or contemporaneous oral or written agreements or
representations may be offered to alter the terms of this Separation and Release
Agreement.  To the extent Employee has entered into other agreements with the
Company that are not in conflict with this Separation and Release Agreement,
including, but not limited to, the Executive’s Indemnification Agreement dated
March 27, 2013, the Employee/Independent Contractor Proprietary Information and
Assignment of Inventions Agreement dated March 7, 2013, and the Restricted Stock
Agreements dated March 11, 2013, December 19, 2014 and August 12, 2016 (and
additional restricted stock agreements agreed to by the Parties), the terms of
this Separation and Release Agreement shall not supersede, but shall be in
addition to such other agreements.

6.Except as required by law, the Executive agrees not to disclose the terms of
this Separation and Release Agreement to anyone, except the Executive’s spouse,
attorney and, as necessary, tax/financial advisor.  Likewise, the Company agrees
that the terms of this Separation and Release Agreement will not be disclosed
except as may be necessary to obtain approval or authorization to fulfill its
obligations hereunder or as required by law.  It is expressly understood that
any violation of the confidentiality obligation imposed hereunder constitutes a
material breach of this Separation and Release Agreement.

7.Notice of Immunity under the Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016.  Notwithstanding any other provision of this
Separation and Release Agreement or the provisions contained in any other
agreements pertaining to confidentiality that the Executive has signed, the
Executive understands that the Executive will not be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that: (i) is made: (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit t or other proceeding.  If the Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Executive may disclose the Company’s trade secrets to the Executive’s attorney
and use the trade secret information in the court proceeding if the
Executive:  (i) files any document containing the trade secret under seal; and
(ii) does not disclose the trade secret, except pursuant to court order.

8.The Executive represents that the Executive has returned to the Company or
destroyed and does not presently have in the Executive’s possession or control
any Confidential Information as defined in the At-Will Agreement, records and
business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the “Corporate
Records”) provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of the Executive’s prior employment with the
Company and/or its predecessors, subsidiaries or affiliates, or created by the
Executive while employed by or rendering services to the Company and/or its
predecessors, subsidiaries or affiliates.  In addition, the Executive has or
will

3

 

--------------------------------------------------------------------------------

EXHIBIT B

EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT

SEPARATION AND RELEASE AGREEMENT

promptly return in good condition any other Company owned equipment or property,
including, but not limited to, automobiles, personal data assistants, facsimile
machines, copy machines, pagers, credit cards, cellular telephone equipment,
business cards, laptops and computers.  At the Executive’s request, the Company
will make reasonable arrangements to transfer cellular phone numbers and
personal fax numbers to the Executive.

9.Nothing in this Separation and Release Agreement shall prohibit or restrict
the Executive, the Company, or any member of the Company’s board of directors or
executive management team from:  (i) making any disclosure of information
required by law; (ii) providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s designated legal, compliance or human resources officers; or
(iii) filing, testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization.

10.The parties agree and acknowledge that the agreement by the Company described
herein, and the release of any asserted or unasserted claims against the
Releasees, are not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to the Executive.

11.The Executive agrees and recognizes that should the Executive materially
breach the obligations or covenants set forth in Article 6 or 7 of the At-Will
Agreement, the Company will have no further obligation to provide the Executive
with the consideration set forth in Articles 4 and 5 of the At-Will Agreement,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach.  Notwithstanding the foregoing, the Executive
acknowledges that if the Executive breaches Article 6 or 7 of the At-Will
Agreement, and if the Company terminates or recovers any of the payments or
benefits provided under Articles 4 and 5 of the At-Will Agreement (as provided
for in Articles 6 and 7 of the At-Will Agreement), the release provided by
Section 1 of this Separation and Release Agreement shall remain valid and
enforceable.

12.The Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Separation and Release
Agreement, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.  The Company further agrees
that the Executive shall be entitled to preliminary and permanent injunctive
relief for Executive’s claims under this Separation and Release Agreement where
there is no adequate remedy at law, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from such violations of this Waiver and Release, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Executive may be entitled.

13.This Separation and Release Agreement and the obligations of the parties
hereunder shall be construed, interpreted and enforced in accordance with the
laws of the Commonwealth of Pennsylvania.

14.The Executive certifies and acknowledges as follows:

(a)That the Executive has read the terms of this Separation and Release
Agreement, and that the Executive understands its terms and effects, including
the fact that the Executive has agreed to REMISE, RELEASE AND FOREVER DISCHARGE
the Releasees from any legal action arising out of

4

 

--------------------------------------------------------------------------------

EXHIBIT B

EXECUTIVE AT-WILL EMPLOYMENT AGREEMENT

SEPARATION AND RELEASE AGREEMENT

the Executive’s employment relationship with the Company and the termination of
that employment relationship; and

(b)That the Executive has signed this Separation and Release Agreement
voluntarily and knowingly in exchange for the consideration described herein,
which the Executive acknowledges is adequate and satisfactory to her and which
the Executive acknowledges is in addition to any other benefits to which the
Executive is otherwise entitled; and

(c)That the Executive has been and is hereby advised in writing to consult with
an attorney prior to signing this Separation and Release Agreement; and

(d)That the Executive does not waive rights or claims that may arise after the
date this Separation and Release Agreement is executed; and

(e)That the Company has provided the Executive with a period of twenty-one (21)
days within which to consider this Separation and Release Agreement, and that
the Executive has signed on the date indicated below after concluding that this
Separation and Release Agreement is satisfactory; and

(f)The Executive acknowledges that this Separation and Release Agreement may be
revoked within seven (7) days after execution, and it shall not become effective
until the expiration of such seven (7) day revocation period.  In the event of a
timely revocation by the Executive, this Separation and Release Agreement will
be deemed null and void and the Company will have no obligations hereunder or
under Articles 4 and 5 of the At-Will Agreement.

Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Separation of Employment and General Release Agreement this _____ day
of _______, ____.

JoEllen Lyons Dillon

 

 

 

 

 

Witness:

 

Executive

 

 

 

 

The ExOne Company

 

 

 

 

 

 

 

By:

 

 

Witness:

 

Name:  James McCarley

Title:     Chief Executive Officer

 

 

 

 

 

 

 

5

 